Citation Nr: 0835260	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-04 454 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel
INTRODUCTION

The veteran had active service from June 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2004 
and January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  It is noted that the record was held open for 60 
days following the hearing in order to allow the veteran 
additional opportunity to obtain additional evidence in 
support of his claims; however, the record reflects that no 
additional evidence was received.   

The Board also observes that additional evidence has been 
associated with the claims folder since the issuance of the 
December 2005 statement of the case and the veteran has not 
waived his right to initial consideration by the RO of the 
evidence with respect to the issues on appeal.  However, a 
review of such evidence reveals that it is related to another 
matter and is not relevant to the issues decided herein.  
Therefore, there is no prejudice to the veteran in proceeding 
to adjudicate the matters on appeal. 


FINDINGS OF FACT

1.  The evidence does not show that the veteran's current 
flat feet is related to his period of active military 
service.

2.  The evidence does not show that the veteran's current 
tinnitus is related to his period of active military service.  



CONCLUSIONS OF LAW

1.  The veteran's flat feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2003 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection with respect to his claim for flat feet 
and described the types of information and evidence that he 
should provide in support of the claim.  The RO also 
explained what evidence VA would make reasonable efforts to 
obtain in support of the veteran's claim.  A follow-up notice 
letter was sent in September 2003 that advised the veteran 
that VA may be able to pay him from the date his claim was 
received if the requested information and evidence was 
received within one year from the date of the letter and VA 
determined that he was entitled to benefits.  

In September 2004 correspondence, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connection with respect to his claim for tinnitus and 
described the types of information and evidence that he 
should provide in support of the claim.  The RO also 
explained what evidence VA had already received, was 
responsible for obtaining, and would make reasonable efforts 
to obtain in support of the veteran's claim.  

The Board notes that none of the aforementioned VCAA notice 
letters addressed the element of degree of disability and the 
September 2004 VCAA notice letter pertaining to the veteran's 
tinnitus claim did not address the element of effective date.  
Nonetheless, such notice defects are harmless error.  The 
veteran was provided with proper notice regarding how VA 
assigns disability ratings and effective dates in May 2008 
correspondence and allowed additional time and opportunity to 
submit evidence following such notice.  The veteran responded 
in June 2007 that he had no other information or evidence to 
give VA to substantiate his claims.  The veteran subsequently 
presented hearing testimony with respect to his claims in 
June 2008 and, again, was provided with the opportunity to 
submit additional evidence in support of his claims following 
the hearing; however, as noted above, no additional evidence 
was received.  

The Board further notes that the RO provided the veteran with 
a copy of the March 2004 and January 2005 rating decisions, 
and the December 2005 statement of the case (SOC), which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board 
observes that service treatment records are included in the 
claims folder and private treatment records, to the extent 
possible, that have been identified as relevant to the 
veteran's claim have been obtained and associated with the 
claims folder.  [It is noted that the veteran has reported 
that the records for a private physician who treated him for 
foot problems in the 1970s have been destroyed and are 
unavailable for review.]  The veteran has also been afforded 
with adequate medical examinations to include nexus opinions 
with respect to his claims during the course of this appeal.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Service connection for flat feet

The veteran essentially contends that his current flat feet 
were caused by carrying heavy loads and standing on his feet 
for long periods of time while working as a cook during his 
period of service.  

The Board notes that the medical evidence of record clearly 
establishes that the veteran currently suffers from flat 
feet.  Indeed, the December 2005 feet examiner diagnosed the 
veteran with bilateral physiologic pes planus (i.e., flat 
feet).  It is also noted that the veteran has repeatedly 
reported that he has flat feet and the veteran is considered 
competent to report the visible manifestations of his claimed 
disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Nonetheless, the evidence of record does not support the 
veteran's contention that his currently diagnosed flat feet 
are related to service.  Although it is likely that the 
veteran carried heavy loads and stood on his feet for long 
periods of time while performing his duties as a cook as he 
contends, the service treatment records are completely 
negative of any indication of flat feet during military 
service as they reflect no reported complaints related to the 
veteran's feet and note that his feet were evaluated as 
normal upon separation.  Indeed, the veteran wrote in his 
January 2003 VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension) that his flat feet disability 
began after service in the 1970s.  He further reported at the 
Travel Board hearing that he was first diagnosed with flat 
feet and prescribed orthotics by a podiatrist in 1974, 
approximately 6 years after service.  However, the veteran 
has stated that the podiatrist's treatment records from that 
time were destroyed and, consequently, they are unavailable 
for the Board's review.  Assuming that the veteran's report 
of having been diagnosed with flat feet in 1974 is accurate 
and the orthotics included in the record were prescribed at 
that time, the Board notes that there were several years 
between the veteran's separation from active service and his 
first clinical diagnosis and treatment for flat feet.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  It is also noted that the 
veteran reported at the Travel Board hearing that he worked 
for a company that required him to be on his feet all of the 
time in 1973, approximately one year before he reportedly 
first sought treatment for his flat feet.  

Furthermore, there is no competent medical opinion evidence 
relating the veteran's currently diagnosed flat feet to 
service.  The December 2005 feet examiner concluded that the 
veteran's current foot problems were not related to his 
activities in the service.  The examiner provided a sound 
rationale for his opinion based on examination of the veteran 
and review of the claims folder and the veteran has presented 
no competent medical opinion to the contrary.  Although the 
Board recognizes the veteran's repeated assertions that he 
has flat feet as a result of military service, he is not 
shown to have the requisite expertise to render a competent 
medical opinion regarding causation and etiology and, 
consequently, his statements are afforded no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For the 
foregoing reasons, the Board affords the December 2005 VA 
feet examiner's opinion great probative weight.  

As the evidence shows that the veteran's flat feet did not 
manifest until many years after service and has not been 
linked by competent medical opinion to service, the Board 
finds that the preponderance of the evidence weighs against 
the claim and service connection for flat feet is not 
warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Tinnitus

The veteran essentially contends that his current hearing 
loss is due to acoustic trauma sustained during his naval 
service.  

The Board notes that the medical evidence of record clearly 
establishes that the veteran currently suffers from bilateral 
tinnitus.  Indeed, the veteran has repeatedly reported that 
he experiences tinnitus and the veteran is considered 
competent to report the observable manifestations of his 
claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Additionally, the November 2004 VA 
audiologist as well as the September 2005 VA ear disease 
examiner diagnosed the veteran with tinnitus.

The record also reflects that VA has conceded that the 
veteran sustained acoustic trauma as a result of noise 
exposure in service.    

Nonetheless, the evidence of record does not support the 
veteran's contention that his currently diagnosed tinnitus is 
related to service.  The service treatment records are absent 
of any references to tinnitus.  Indeed, the first reference 
to tinnitus in the record is not shown until 2004, 
approximately 36 years after service and the same year that 
the veteran filed his claim for service-connected 
compensation benefits.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is no competent medical opinion evidence 
relating the veteran's currently diagnosed tinnitus to 
service.  The November 2004 VA audiologist concluded that the 
veteran's tinnitus was not the result of events during active 
military service.  The September 2005 VA ear disease examiner 
similarly found that the veteran's current tinnitus (i.e., 
tinnitus from the last three to four years) was not related 
to service.  The examiners provided sound rationales for 
their opinions based on examination of the veteran and review 
of the claims folder and the veteran has presented no 
competent medical opinion to the contrary.  For these 
reasons, the Board affords the examiners' opinions great 
probative weight.  

The Board notes that the veteran has contended that he 
initially experienced tinnitus many years ago and the veteran 
is considered competent to report the observable 
manifestations of his claimed disability.  However, his 
report of when tinnitus began appears inconsistent upon 
review of the record.  For example, at the November 2004 VA 
audiological examination, the examiner wrote that the veteran 
reported that he had periodical mild tinnitus in both ears 
that he first began to notice about three to four years prior 
to the examination.  Subsequently, in his March 2005 notice 
of disagreement, the veteran through his representative 
reported that he had told the VA examiner that tinnitus had 
been definitely noticeable for the past three to four years 
but actually went back in time to an earlier unspecified date 
long ago.  Most recently, at the Travel Board hearing, the 
veteran through his representative seemed to suggest that the 
veteran first began to experience tinnitus symptomatology in 
service and periodically has experienced it since that time.  
In light of these inconsistent accounts of when his tinnitus 
symptomatology began, the Board is unable to afford the 
veteran's statements any probative value with respect to the 
question of whether there has been a continuity of tinnitus 
symptomatology since service.         

Although the Board recognizes the veteran's repeated 
assertions that he has tinnitus as a result of military 
service, he is not shown to have the requisite expertise to 
render a competent medical opinion regarding causation and 
etiology and, consequently, his statements are afforded no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In addition, as explained above, his statements 
regarding continuity of tinnitus symptomatology since service 
are afforded no probative weight.  

As the probative evidence of record does not establish a 
causal link between the veteran's current tinnitus and his 
period of active service, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection for tinnitus is not warranted.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


